Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/267,675 which was filed on 2/5/2019. 
Response to Amendment
In the reply file 9/7/2021, claims 1, 3-4, 16, 18, and 29 have been amended.  Claims 2 and 17 have been canceled and claims 30-31 have been added.  Accordingly, claims 1, 3-16, and 18-31 stand pending.
The 35 USC 101 rejections have been withdrawn in light of the amendments.

Response to Arguments
Applicant’s arguments filed 9/7/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the previous office action does not recite a sufficient motivation for combining the references, arguing that the only motivation stated was to incorporate the references into the first reference, Valdes-Perez, but not for the references together.  The examiner respectfully disagrees.  The motivation statements specifically state “…to modify the cited references to incorporate the teachings …” which refers to each reference that has been cited previously.  For example, the combination of the Mercuri teachings of the connector framework and chain of custody 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13-16, 18-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes-Perez et al. (US2009/0019026), hereinafter Valdes-Perez in view of Handley (US2006/0259481), Mercuri et al. (US2019/0013934), hereinafter Mercuri, and Misra et al. (US20150066939), hereinafter Misra;

Regarding Claim 1:
Valdes-Perez teaches:

a processor (Valdes-Perez, figure 2, note CPU); and
a non-transitory computer readable medium storing machine-readable instructions that when executed by the processor cause the processor to analyze the raw data (Valdes-Perez, figure 2, note memory), the machine-readable instructions including:
a search composition module, wherein the search composition module operates on the optimized corpus to derive a set of search parameters (Valdes-Perez, [0012, 0027], note user provided search parameters are used to operate on the corpus); 
a concept extraction module, wherein the concept extraction module performs a search on the optimized corpus using the set of search parameters derived by the search composition module and extracts a set of initial concept clusters (Valdes-Perez, [0012, 0027], note a search is performed on the corpus using the search parameters and a first set of clusters is extracted); 
a hybrid review module, wherein the hybrid review module receives the set of initial concept clusters from the concept extraction module and allows a user to review the optimized corpus using a user interface until the user declares the review complete (Valdes-Perez, [0012, 0027-0028], note the first set of clusters are present for the user to review and has the option to recluster or not, e.g. declaring the review complete); and 
a visualization module, wherein the visualization module visualizes the results of the review, search and analysis of the raw data in the data corpus after the user 
While Valdes-Perez teaches a corpus optimization module, Valdes-Perez doesn’t specifically teach the corpus optimization module comprising a connector framework and a chain of custody authentication module; a corpus optimization module, wherein the corpus optimization module converts the raw data to an optimized corpus; wherein the connector framework is operable to controls access to the raw data by allowing a user to only access a subset of the raw data that is associated with the user's access group; wherein the connector framework converts the raw data into unstructured text; wherein the chain of custody authentication module keeps track of any changes to the raw data.  However, Handley is in the same field of endeavor, data processing, and Handley teaches:
a corpus optimization module, wherein the corpus optimization module converts the raw data to an optimized corpus (Handley, figure 2, [0030], note identifying and processing a corpus of documents. When combined with the previously cited reference this would be for the search and clustering as taught by Valdes-Perez), 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley as modified because this would improve the efficiency and accuracy of analysis (Handley, [0014]).
While Valdes-Perez as modified teaches a corpus optimization and converting raw data, Valdes-Perez as modified doesn’t specifically teach the corpus optimization module comprising a connector framework and a chain of custody authentication 
wherein the corpus optimization module further comprises: a connector framework (Mercuri, [0135], note the system may control access to files while providing proof of chain of custody), 
wherein the connector framework is operable to controls access to the raw data by allowing a user to only access a subset of the raw data that is associated with the user's access group (Mercuri, [0135], note the system may control access to files while providing proof of chain of custody), and 
a chain of custody authentication module (Mercuri, [0135], note the system may control access to files while providing proof of chain of custody), 
wherein the chain of custody authentication module keeps track of any changes to the raw data (Mercuri, [0031-0032, 0135], note the system may control access to files while providing proof of chain of custody, note tracking changes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mercuri as modified because this would improve the security and reliability of the system.
While Valdes-Perez as modified teaches a corpus optimization and converting raw data, Valdes-Perez as modified doesn’t specifically teach wherein the connector 
wherein the connector framework converts the raw data into unstructured text (Misra, [0014-0016], note the use of natural language processing to process documents, when combined with the other references this would be for the connector framework as taught by Mercuri);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Misra as modified because this would improve the data used for searching.

Regarding Claim 3:
Valdes-Perez, Handley, Mercuri, and Misra show the system as disclosed above;
Valdes-Perez, Handley, Mercuri, and Misra further teach:
wherein the connector framework extracts information inherent in the raw data by performing at least one of natural language processing, voice finger printing, sentiment analysis, personality extraction, and persuasion metrics analysis (Misra, [0014-0016], note the use of natural language processing to process documents, when combined with the other references this would be for the connector framework as taught by Mercuri);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Misra because this would improve the data used for searching.

Regarding Claim 4:
Valdes-Perez, Handley, Mercuri, and Misra show the system as disclosed above;
Valdes-Perez, Handley, Mercuri, and Misra further teach:
wherein the chain of custody authentication module is a block chain tagging unit (Mercuri, abstract, [0135], note the use of blockchain).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mercuri because this would improve the security and reliability of the system.

Regarding Claim 5:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the search composition module derives the search parameters based on at least one of user-provided search parameters, algorithmically derived search parameters from specified target files, and recursively derived search parameters based on operations of the concept extraction module (Valdes-Perez, [0012, 0027], note user provided search parameter).

Regarding Claim 6:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the raw data comprises at least one of written data and spoken word data (Handley, [0029-0030], note the corpus may be written data).


Regarding Claim 7:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the raw data is loaded onto a cloud server (Valdes-Perez, [0034], note the search may be performed on the internet) (Handley, [0030], note the corpus may be stored on a server or other medium).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley because this would improve the efficiency and accuracy of analysis (Handley, [0014]).

Regarding Claim 8:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the set of search parameters comprises one or more of keywords, sender names, recipient names, key players, key issues and key dates (Valdes-Perez, [0012, 0027], note user provided search parameters, e.g. keywords, are used to operate on the corpus).

Regarding Claim 9:

Valdes-Perez and Handley further teach:
wherein the concept extraction module uses Hierarchical Agglomerative Clustering ("HAC") to extract the initial concept clusters (Handley, figure 3, [0039], note Hierarchical Agglomerative clustering).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Handley because this would improve the efficiency and accuracy of analysis (Handley, [0014]).

Regarding Claim 10:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
an element assessment module, wherein the element assessment module contains a user supplied list of elements deemed to be relevant to a particular inquiry (Valdes-Perez, [0012, 0027], note user provided search parameters are interpreted as a list of elements relevant to a particular inquiry).

Regarding Claim 11:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the hybrid review module comprises a search mode and a review mode (Valdes-Perez, [0012, 0027-0028], note the first set of clusters are present for the user to review and has the option to recluster or not, e.g. declaring the review complete, and 

Regarding Claim 13:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein the user declares the review complete when a desired Snyder Score is reached (Valdes-Perez, [0012, 0027-0028, 0031], note the first set of clusters are present for the user to review and has the option to recluster or not; note the threshold value being reached is an indication for further refinement or not, which is interpreted as a Snyder Score).

Regarding Claim 14:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:
wherein in the search mode the information handling system allows the user to execute a search query on the optimized corpus and apply a relevancy designation to results of the search query (Valdes-Perez, [0012, 0027-0028], note executing a search query; note the first set of clusters are present for the user to review and has the option to recluster based on user actions, which is interpreted as applying relevancy designations).

Regarding Claim 15:

Valdes-Perez and Handley further teach:
wherein the visualization module is operable to generate a report characterizing the data corpus (Valdes-Perez, [0012, 0027-0028], note the results are presented to the user, note this for the first and subsequent clusters).

Claim 16 discloses substantially the same limitations as claim 1 respectively, except claim 16 is directed to a method while claim 1 is directed to a system. Therefore claim 16 is rejected under the same rationale set forth for claim 1.

Claim 18 discloses substantially the same limitations as claim 4 respectively, except claim 18 is directed to a method while claim 4 is directed to a system. Therefore claim 18 is rejected under the same rationale set forth for claim 4.

Claim 19 discloses substantially the same limitations as claim 5 respectively, except claim 19 is directed to a method while claim 5 is directed to a system. Therefore claim 19 is rejected under the same rationale set forth for claim 5.

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a method while claim 6 is directed to a system. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

Claim 21 discloses substantially the same limitations as claim 7 respectively, except claim 21 is directed to a method while claim 7 is directed to a system. Therefore claim 21 is rejected under the same rationale set forth for claim 7.

Claim 22 discloses substantially the same limitations as claim 8 respectively, except claim 22 is directed to a method while claim 8 is directed to a system. Therefore claim 22 is rejected under the same rationale set forth for claim 8.

Claim 23 discloses substantially the same limitations as claim 9 respectively, except claim 23 is directed to a method while claim 9 is directed to a system. Therefore claim 23 is rejected under the same rationale set forth for claim 9.

Claim 24 discloses substantially the same limitations as claim 11 respectively, except claim 24 is directed to a method while claim 11 is directed to a system. Therefore claim 24 is rejected under the same rationale set forth for claim 11.

Claim 26 discloses substantially the same limitations as claim 13 respectively, except claim 26 is directed to a method while claim 13 is directed to a system. Therefore claim 26 is rejected under the same rationale set forth for claim 13.

Claim 27 discloses substantially the same limitations as claim 14 respectively, except claim 27 is directed to a method while claim 14 is directed to a system. Therefore claim 27 is rejected under the same rationale set forth for claim 14.

Claim 28 discloses substantially the same limitations as claim 15 respectively, except claim 28 is directed to a method while claim 15 is directed to a system. Therefore claim 28 is rejected under the same rationale set forth for claim 15.

Claim 29 discloses substantially the same limitations as claim 1 respectively, except claim 29 is directed to a computer readable medium while claim 1 is directed to a system. Therefore claim 29 is rejected under the same rationale set forth for claim 1.

Claim 30 discloses substantially the same limitations as claim 11 respectively, except claim 30 is directed to a computer readable medium while claim 11 is directed to a system. Therefore claim 30 is rejected under the same rationale set forth for claim 11.

Claim Rejections - 35 USC § 103

Claims 12, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes-Perez in view of Handley, Mercuri, Misra, Roulland et al. (US2011/0225155), hereinafter Roulland, and Severn et al. (US2018/0329990), hereinafter Severn.

Regarding Claim 12:
Valdes-Perez and Handley show the system as disclosed above;
Valdes-Perez and Handley further teach:

allow the user to select one or more of the initial clusters as a cluster of interest (Valdes-Perez, [0012, 0027-0028], note the user may select clusters which is interpreted as the system allowing the user to select a cluster of interest); 
display the files in the optimized corpus ranked in order of relevancy following the application of the first relevancy boost (Valdes-Perez, [0012, 0027-0028], note the documents are ranked and results are presented to the user, note the clusters are displayed following revisions) (Handley, [0018], note the documents are ranked);
initiate an 
allow the user to apply a relevancy designation to the files displayed (Valdes-Perez, [0012, 0027-0028], note the user may select clusters which is interpreted as the system allowing the user to apply a relevancy designation since the selection impacts the ranking); 
re-rank the files in the optimized corpus in order of relevancy following the application of the second relevancy boost (Valdes-Perez, [0012, 0027-0028], note the documents are ranked and results are presented to the user, note the clusters are displayed following revisions) (Handley, [0018], note the documents are ranked); 

Valdes-Perez doesn’t specifically teach:
apply a first relevancy boost to files in the optimized corpus that correspond to the cluster of interest; 
initiate an iterative looping process which is terminated when a desired Snyder Score is reached wherein in the iterative looping process the information handling system is operable to: 
apply a second relevancy boost to the files in the optimized corpus based on the relevancy designation applied by the user; 
update the Snyder Score in a Snyder Module; 
Roulland is in the same field of endeavor, data querying; 
Roulland teaches:
receive the initial concept clusters from the concept extraction module (Roulland, figure 4, note generating the cluster hierarchy), 
allow the user to select one or more of the initial clusters as a cluster of interest (Roulland, [0102], note the user selecting entity structures, e.g. clusters of interests); 
apply a first relevancy boost to files in the optimized corpus that correspond to the cluster of interest (Roulland, [0102], note the user selecting entity structures, e.g. clusters of interests, enhancing the scoring for this cluster); 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Roulland because this would improve the relevancy of results.
Severn is in the same field of endeavor, data querying; 
Severn teaches:
initiate an iterative looping process which is terminated when a desired Snyder Score is reached (Severn, figure 4, note iterative loop to receive feedback on clusters until no more further refinement is needed, when combined with the other references this would be based on the thresholds as taught by Valdes-Perez), wherein in the iterative looping process the information handling system is operable to: 
allow the user to apply a relevancy designation to the files displayed (Severn, figure 4, [0104], note selection to designate relevancy); 
apply a second relevancy boost to the files in the optimized corpus based on the relevancy designation applied by the user (Severn, figure 4, [0104], note selection to designate relevancy as feedback); 
update the Snyder Score in a Snyder Module (Severn, figure 19, [0253], note the selected document is used to update posterior probability scores); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Severn because this would improve the speed and accuracy of desired results (Severn, [0005]).

Claim 25 discloses substantially the same limitations as claim 12 respectively, except claim 25 is directed to a method while claim 12 is directed to a system. Therefore claim 25 is rejected under the same rationale set forth for claim 12.

Claim 31 discloses substantially the same limitations as claim 12 respectively, except claim 31 is directed to a computer readable medium while claim 12 is directed to a system. Therefore claim 31 is rejected under the same rationale set forth for claim 12.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kummamuru et al. (US2007/0143235) and Tang et al. (US2008/0077570) teach hierarchical agglomerative clustering;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        12/2/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152